OPINION — AG — ** NON RESIDENT — ALCOHOLIC BEVERAGES — WHOLESALERS ** (1) 37 Ohio St. 536 [37-536](A)(2) PROHIBITS THE INDUCEMENT OF SALES OF ALCOHOLIC BEVERAGES THROUGH VOLUME DISCOUNTS, EVEN WHERE UNIFORMLY OFFERED TO ALL WHOLESALERS. (2) 37 Ohio St. 536.1 [37-536.1] WAS 'NOT' INTENDED TO INCLUDE INDUCEMENTS DISCOUNTS OR REBATES IN CIRCUMVENTION OF 37 Ohio St. 536 [37-536](A)(2) (PRICE DISCRIMINATION, NONRESIDENT SELLER, INVOICE PRICE, POSTED PRICE) CITE: 37 Ohio St. 536 [37-536] (LYNN BARNETT)